USCA4 Appeal: 19-382      Doc: 17        Filed: 11/27/2019    Pg: 1 of 1


                                                                 FILED: November 27, 2019

                             UNITED STATES COURT OF APPEALS
                                 FOR THE FOURTH CIRCUIT

                                       ___________________

                                             No. 19-382
                                     (3:18-cv-00017-NKM-JCH)
                                       ___________________

        SCOTT CREIGHTON; JAMES (JIM) HOFT; DERRICK WILBURN; MICHELE
        HICKFORD; WORDS-N-IDEAS, LLC

                       Petitioners

        v.

        BRENNAN M. GILMORE

                       Respondent

                                       ___________________

                                            ORDER
                                       ___________________

              The court strictly enforces the time limits for filing petitions for rehearing

        and petitions for rehearing en banc in accordance with Local Rule 40(c). The

        petition in this case is denied as untimely.

                                                 For the Court--By Direction

                                                 /s/ Patricia S. Connor, Clerk




     Case 3:18-cv-00017-NKM-JCH Document 168 Filed 11/27/19 Page 1 of 1 Pageid#: 2588
